Title: Richard Price to John Adams, 21 Sep. 1786
From: Price, Richard
To: Adams, John


          
            
              Dear Sir
            
            

              Newington-Green

               Sept 21st: 1786 
            
          

          The attention with which you have honoured me will not Suffer me to
            neglect informing you of an event which at present overwhelms my Spirits. After enjoying
            thirty years of happines with my dear wife, She was yesterday dismiss’d from this world
            after long languishing under the Palsy. This is the greatest trouble I have ever met
            with. It will much alter the plan of my life, and interrupt for at least Some time my
            public Services—Deliver my kind respects to Mrs Adams, and
            also to Coll Smith and Mrs
            Smith. May you and them enjoy all possible happiness. Under a grateful Sense of your
            friendship I am, Dear Sir, / truly yours

          
            
              Richd: Price
            
          
        